Case 4:17-cr-00016-TWP-VTW Document 85-8 Filed 02/14/20 Page 1 of 11 PageID #: 612




                   Exhibit M
   Case 4:17-cr-00016-TWP-VTW
      Case                     Document
           1:15-cr-00042-TSE Document 23385-8  Filed
                                           Filed     02/14/20
                                                 02/03/17      Page
                                                            Page 1 of210
                                                                       of PageID#
                                                                          11 PageID #: 613
                                                                                  1584
 AO2450 (Rev. fiO/l IxVAEDn!v. J) Slicci I • Judgiiutit i«aCriniinil Caje



                                            UNITED STATES DISTRICT COURT
                                                       Eastern District of Virginia
                                                               Alexandria Division

UNITED STATES OF AMERICA
           V.                                                               Case Number;    1:15-CR-00042-rSE-l



 MILTON SMITH, JR.                                                          USM Number: 85154-083
                                                                            Defendant's Attorney: John K. Zwcrling, Esq.
                                                                                                   Gary J. Citronberg, Esq.
Detcndant.


                                            JUDGMENT IN A CRIMINAL CASE
    The defendant pled guilty toCount) of theSuperseding Indictment.
   Accordingly, the defendant is adjudicated guilty of the following counts involving the indicated offenses.
Title ^pd Scction                      Nature of OfTeiiite                        Offense Class       Offenge Ended        Cuunl

IS(J.S.C. §22Sl(a)and(e)              Conspiracy to Produce Child                 Felony              March ]2,201S           Is
                                       Pornography

   On motion ofthe United States, the Court has dismissed the remaining count in the superseding indictment (Count 2)
as to defendant MILTON SMITH, JR..

  As pronounced on February 3,2017, ihe defendant is sentenced as provided in pages 2through 6ofthis Judgment.
The sentence is imposed pursuant to 18 U.S.C. §3SS3 and the Sentencing Reform Act of 1984.
   It is ORDERED that the defendant shall notit^' the United States Attorney for (his district within 30 days ofany change
ofn^e, residence, or mailing address until all fines, restitution, costs, and special a.ssessments imposed by this judgment
are fully paid. Ifordered to pay restitution, the defendant roust notify die court and United States Attorney ofmaterial
changes in economic circumstances.

   Signed this 3rd day of February, 2017.



                                                                                            kr (I
                                                                             T. S. Ellis, III
                                                                             United States Disipet   Judge
Case 4:17-cr-00016-TWP-VTW
   Case                     Document
        1:15-cr-00042-TSE Document 23385-8  Filed
                                        Filed     02/14/20
                                              02/03/17      Page
                                                         Page 2 of310
                                                                    of PageID#
                                                                       11 PageID #: 614
                                                                               1585
Case 4:17-cr-00016-TWP-VTW
   Case                     Document
        1:15-cr-00042-TSE Document 23385-8  Filed
                                        Filed     02/14/20
                                              02/03/17      Page
                                                         Page 3 of410
                                                                    of PageID#
                                                                       11 PageID #: 615
                                                                               1586
Case 4:17-cr-00016-TWP-VTW
   Case                     Document
        1:15-cr-00042-TSE Document 23385-8  Filed
                                        Filed     02/14/20
                                              02/03/17      Page
                                                         Page 4 of510
                                                                    of PageID#
                                                                       11 PageID #: 616
                                                                               1587
Case 4:17-cr-00016-TWP-VTW
   Case                     Document
        1:15-cr-00042-TSE Document 23385-8  Filed
                                        Filed     02/14/20
                                              02/03/17      Page
                                                         Page 5 of610
                                                                    of PageID#
                                                                       11 PageID #: 617
                                                                               1588
Case 4:17-cr-00016-TWP-VTW
   Case                     Document
        1:15-cr-00042-TSE Document 23385-8  Filed
                                        Filed     02/14/20
                                              02/03/17      Page
                                                         Page 6 of710
                                                                    of PageID#
                                                                       11 PageID #: 618
                                                                               1589
Case 4:17-cr-00016-TWP-VTW
   Case                     Document
        1:15-cr-00042-TSE Document 23385-8  Filed
                                        Filed     02/14/20
                                              02/03/17      Page
                                                         Page 7 of810
                                                                    of PageID#
                                                                       11 PageID #: 619
                                                                               1590
Case 4:17-cr-00016-TWP-VTW
   Case                     Document
        1:15-cr-00042-TSE Document 23385-8  Filed
                                        Filed     02/14/20
                                              02/03/17      Page
                                                         Page 8 of910
                                                                    of PageID#
                                                                       11 PageID #: 620
                                                                               1591
CaseCase
     4:17-cr-00016-TWP-VTW  Document
         1:15-cr-00042-TSE Document   85-8Filed
                                    233      Filed 02/14/20Page
                                                02/03/17     Page
                                                                9 of1010ofPageID#
                                                                           11 PageID #: 621
                                                                                  1592
Case 4:17-cr-00016-TWP-VTW
   Case                     Document
        1:15-cr-00042-TSE Document 23385-8  Filed
                                        Filed     02/14/20
                                              02/03/17      Page
                                                         Page    1110
                                                              10 of of PageID#
                                                                       11 PageID #: 622
                                                                               1593
